Case 1:19-cv-24138-DPG Document 70 Entered on FLSD Docket 01/07/2020 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                              CASE NO.: 1 :19-cv-24138-DPG


  YUANXIAO FENG, an. individual; KIU
  CHUN SAXON HUI, an individual; LAI
  KING HUI, an individual; JING KUANG, an
  individual; CHUEN PING NG, an individual;
  MINYANG TIAN, an individual; HONGSEN
  ZHANG, an individual; and YAN ZHANG, an
  individual,
         Plaintiffs.
  v.
  JOSEPH WALSH, et. al.,


         Defendants.



     PLAINTIFFS' UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
   RESPONSE TO DEFENDANTS, GREYSTONE HOTEL MIAMI, LLC, UNITED EB5,
     LLC, SANTA BARBARA 230, LLC, GREYSTONE TERRA FIRMA, LLC, VOS
      HOLDINGS I, LLC, VOS CRE 1, LLC, GREYSTONE HOSPITALITY, LLC,
      GREYSTONE HOLDCO, LLC, GREYSTONE MANAGING MEMBER, LLC,
  GREYSTONE MASTER TENANT, LLC, GREYSTONE TENANT, LLC, GREYSTONE
  OPTION HOLDER, LLC, TRANS INN ASSOCIATES, INC., VOS HOSPITALITY, LLC,
  BBM 3, LLC, BBM 311, LLC, JAMES VOSOTAS, DANIEL VOSOTAS AND BRANDEN
   MUHL'S MOTION TO DISMISS AMENDED COMPLAINT AND INCORPORATED
                            MEMORANDUM OF LAW

         Plaintiffs, YUANXIAO FENG, KIU CHUN SAXON HUI, LAI KING HUI, JING

  KUANG, CHUEN PING NG, MINYANG TIAN, HONGSEN ZHANG, and YAN ZHANG

  (collectively "Plaintiffs"), by and through the undersigned counsel and pursuant to Rule 6(b) of

  the Federal Rules of Civil Procedure and Local Rule 7.1(a)(I)(J), respectfully request this

  Honorable Court enter an Order extending the deadline for Plaintiffs' response to Defendants,



  [1925889/1]                                    1
Case 1:19-cv-24138-DPG Document 70 Entered on FLSD Docket 01/07/2020 Page 2 of 5



  Greystone Hotel Miami, LLC, United EB5, LLC, Santa Barbara 230, LLC, Greystone Terra

  Firma, LLC, Vos Holdings I, LLC, VOS CRE I, LLC, Greystone Hospitality, LLC, Greystone

  Holdco, LLC, Greystone Managing Member, LLC, Greystone Master Tenant, LLC, Greystone

  Tenant, LLC, Greystone Option Holder, LLC, Trans Inn Associates, Inc., Vos Hospitality, LLC,

  BBM 3, LLC, BBM 3 II, LLC, James Vosotas, Daniel Vosotas and Branden Muhl's (hereinafter

  collectively "Defendants") Motion to Dismiss Amended Complaint and Incorporated

  Memorandum of Law [DE 68] (hereinafter "Defendants' Motion to Dismiss") and in support

  thereof states as follows:

         1.        On December 2, 2019, Plaintiffs filed an Amended Complaint.

                   On December 4, 2019, Defendants sought leave to file a motion to dismiss and

  incorporated memorandum of law in excess of the Twenty (20) page limit proscribed by Local

  Rule 7.1(c)(2); Plaintiffs did not object.

                   Thereafter, this Court granted Defendants' Unopposed Motion for Leave to File

  Excess Pages. [DE 49].

                   On January 2, 2020, Defendants filed a Twenty-Four (24) page Motion to

  Dismiss. [DE 68].

                   As a result of Defendants' lengthy Motion to Dismiss, Plaintiffs are required to

  review and respond to a Motion substantially longer than normally permitted by the Local Rules

  of this Court.

                   The deadline for Plaintiffs to file a response to Defendants' Motion to Dismiss is

  January 16, 2020, however, Plaintiffs require additional time in order to respond to Defendants'

  Motion to Dismiss, which included an additional Four (4) pages of argument than permitted by

  Local Rule 7.1(c)(2).



  [1925889/1]                                       2
Case 1:19-cv-24138-DPG Document 70 Entered on FLSD Docket 01/07/2020 Page 3 of 5




                  Further, Plaintiffs require additional time to prepare their response to Defendants'

  Motion to Dismiss due to upcoming trials, filing deadlines and obligations in this and other

  pending matters, including Plaintiffs response to Defendants Greystone Hotel Miami, LLC,

  United EB5, LLC, Santa Barbara 230, LLC, Greystone Terra Firma, LLC, Vos Holdings I, LLC,

  VOS CRE I, LLC, Greystone Hospitality, LLC, Greystone Holdco, LLC, Greystone Managing

  Member, LLC, Greystone Master Tenant, LLC, Greystone Tenant, LLC, Greystone Option

  Holder, LLC, Trans Inn Associates, Inc., Vos Hospitality, LLC, BBM 3, LLC, BBM 3 II, LLC,

  James Vosotas, Daniel Vosotas and Branden Muhl's Motion to Dismiss, which is due on January

  15, 2020.

                  Federal Rule of Civil Procedure 6(b) provides Courts with the authority to extend

  filing deadlines for cause shown.

                  Rule 6(b)(I)(A) states that "[w]hen an act may or must be done within a specified

  time, the court may, for good cause, extend the time" "with or without motion or notice if the

  court acts, or if a request is made, before the original time or its extension expires." Fed. R. Civ,

  R 6(b)(1)(A).

                  Accordingly, Plaintiffs are requesting a brief extension through February 6, 2020,

  in order to investigate Defendants' allegations and properly respond to Defendants' Motion to

  Dismiss.

                  This Motion is not being made for the purpose of undue delay, and no party will

  suffer any prejudice if this Motion is granted.

                                 CERTIFICATE OF CONFERRAL

         The undersigned counsel hereby certifies that pursuant to S.D. Fla. L.R. 7.1(a)(3), they

  contacted Defendants' counsel to determine whether Defendants object to an extension of time



  [1925889/1]                                       3
Case 1:19-cv-24138-DPG Document 70 Entered on FLSD Docket 01/07/2020 Page 4 of 5



  up to and including February 6, 2020, to file a response to Defendants' Motion to Dismiss.

  Defendants' counsel advised that they do not have any objections to the relief sought in this

  Motion.

         WHEREFORE, Plaintiffs, YUANXIAO FENG, KIU CHUN SAXON HUI, LAI KING

  HUI, JING KUANG, CHUEN PING NG, MINYANG TIAN, HONGSEN ZHANG, and YAN

  ZHANG, respectfully request that this Honorable Court grant an extension of time through and

  including February 6, 2020, for Plaintiffs to file their response to Defendants, Greystone Hotel

  Miami, LLC, United EB5, LLC, Santa Barbara 230, LLC, Greystone Terra Firma, LLC, Vos

  Holdings I, LLC, VOS CRE I, LLC, Greystone Hospitality, LLC, Greystone Holdco, LLC,

  Greystone Managing Member, LLC, Greystone Master Tenant, LLC, Greystone Tenant, LLC,

  Greystone Option Holder, LLC, Trans Inn Associates, Inc., Vos Hospitality, LLC, BBM 3, LLC,

  BBM 3 II, LLC, James Vosotas, Daniel Vosotas and Branden Muhl's Motion to Dismiss

  Amended Complaint and Incorporated Memorandum of Law, and grant such other and further

  relief as this Honorable Court deems just and proper.




                   [REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]




  [1925889/1]                                     4
Case 1:19-cv-24138-DPG Document 70 Entered on FLSD Docket 01/07/2020 Page 5 of 5



  Respectfully submitted,

                                               ZEBERSKY PAYNE SHAW LEWENZ, LLP
                                               110 S.E. 6th Street, Suite 2150
                                               Ft. Lauderdale, Florida 33301
                                               Telephone: (954) 595-6060
                                               Facsimile: (954) 989-7781
                                               Primary Email: jshaw@zplIp.com;
                                               srusso@zplIp.com
                                               Secondary Email: mperez@zplIp.com;
                                               igarcia@zplIp.com



                                               By:
                                               JORDAN A. S AW, ESQ.
                                               Fla. Bar No. 111771
                                               STEFFANI M. RUSSO, ESQ.
                                               Fla. Bar No. 1002598

                                               and

                                               SMS LAW GROUP, APC
                                               Co-Counsel for Plaintiffs
                                               Kevin Qi, Esq.
                                               CA Bar No. 284314
                                               Pro Hac Vice Granted
                                               2221 Camino Del Rio S.
                                               Ste. 100
                                               San Diego, CA 92108
                                               Telephone: (619) 342-7887
                                               Facsimile: (619) 255-9559
                                               Primary Email: kevinqi@smslawfinn.us

                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this *day of January, 2020, I electronically filed the

  foregoing document with the Clerk of the Court usin    -    ECF which will notify all parties.

                                                        A kiM.as      A
                                                               Russo, Esq.




  [1925889/1]           ••                      5
